                    Case 1:21-cv-00141-N/A Document 1            Filed 03/26/21      Page 1 of 3Form 1-1


        UNITED STATES COURT OF INTERNATIONAL TRADE                                   FORM 1

        CSJB HOLDINGS, INC.
                                     Plaintiff,                       SUMMONS
               v.

         UNITED STATES,
                                        Defendant.

        TO:    The Attorney General and the Secretary of Homeland Security:

               PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
        U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
        attached schedule).
                                                                /s/ Mario Toscano
                                                               Clerk of the Court


                                                     PROTEST
         Port of Entry: Lubbock, TX (5503)                  Date Protest Filed: 7/20/2020

         Protest Number: 5503-20-100010                     Date Protest Denied: 10/8/2020

        Importer: CSJB Holdings, Inc.

        Category of Merchandise: Forklift parts and pump parts


                                ENTRIES INVOLVED IN ABOVE PROTEST
             Entry           Date of           Date of          Entry           Date of         Date of
            Number            Entry          Liquidation       Number            Entry        Liquidation
          91639043487        4/3/2019         2/28/2020




Port Director,                                             Adrienne Braumiller
U.S. Customs and Border Protection                         Braumiller Law Group PLLC
2203 E. Jamestown Street                                   5220 Spring Valley Road, Suite 200
Lubbock, TX 79403                                          Dallas, TX 75254
                                                           (214)-348-9306
                                                           Adrienne@Braumillerlaw.com

       Address of Customs Port in                             Name, Address, Telephone Number
       Which Protest was Denied                               and E-mail Address of Plaintiff's Attorney

                                                                                                            346
            Case 1:21-cv-00141-N/A Document 1                          Filed 03/26/21                Page 2 of 3Form 1-2




                            CONTESTED ADMINISTRATIVE DECISION
                                       Appraised Value of Merchandise
                                             Statutory Basis                                  Statement of Value

Appraised:


Protest Claim:

                                        Classification, Rate or Amount
                                             Assessed                                              Protest Claim
                          Paragraph or                                            Paragraph or
    Merchandise           Item Number                          Rate               Item Number                      Rate

Forklift Parts                8431.20.0000 /                  Free /                  8431.20.0000 /               Free /
                                9903.88.01                    25%                       9903.88.07                 Free

Pump Parts                    8413.91.9095 /                  Free /                  8413.91.9095 /               Free /
                                9903.88.01                    25%                       9903.88.11                 Free

                                              Other
 State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:



 The issue which was common to all such denied protests:
 The merchandise was protested for refunds of Section 301 duties because of applicable
 exclusions, and the protests were denied.
Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise included
in every such denied protest. The issue or issues stated above were common to all such denied protests. All such protests
were filed and denied as prescribed by law. All liquidated duties, charges or exactions have been paid, and were paid at
the port of entry unless otherwise shown.
                                                       Adrienne                Digitally signed by Adrienne
                                                                                 Braumiller

                                                       Braumiller                Date: 2021.03.26 14:37:42
                                                                                 -05'00'
                                                                  Signature of Plaintiff's Attorney

                                                                March 25, 2021
                                                                    Date




                                                                                                                            347
                    Case 1:21-cv-00141-N/A Document 1           Filed 03/26/21     Page 3 of 3Form 1-3


                                             SCHEDULE OF PROTESTS
            5503 – Lubbock, TX
                Port of Entry

  Protest                Date Protest       Date Protest    Entry             Date of           Date of
  Number                  Filed              Denied         Number            Entry            Liquidation
 5503-20-100006                 6/28/2020       9/28/2020   91638604008          2/6/2019          1/3/2020
 5503-20-100007                 6/28/2020       9/28/2020   91638703966          2/20/2019         1/17/2020




                                                               If the port of entry shown above is different from
                                                               the port of entry shown on the first page of the
                                                               summons, the address of the Port Director for such
                                                               different port of entry must be given in the space
                                                               provided.
(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)


                                                                                                      348
